EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 2-29 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claim 2, Ichinose discloses a measurement device that measures position information of marks formed on a substrate (Fig. 1), the device comprising: 
a mark detection system (Fig. 6 item AL1-ALn) that detects the marks formed on the substrate (paragraph [0037]-[0038]); 
a stage (WST) that holds the substrate (W) and is movable (as shown in Fig. 2); 
a base member (12) that movably supports the stage (as shown in Fig. 1); 
a first position measurement system (69A and 69B, as shown in Figs. 4A-4C, measuring grating RG); 
a second position measurement system (54, 58, see also paragraphs [0088]); and 
wherein the position information of the marks is acquired based on the position information of the stage acquired by the first position measurement system, the second position 
Yamaguchi et al. discloses a lithographic system comprising a detection system that acquires height information and calculates the tilt of a surface to be exposed which is held by the stage (paragraph [0081]-[0083]).
However, the combination of Ichinose and Yamaguchi et al. does not teach a first position measurement system that acquires position information of the stage with respect to the base member; a second position measurement system that acquires relative position information between the base member and the mark detection system; and a detection system that acquires height information of a surface of the substrate held by the stage, wherein the position information of the marks is acquired based on the position information of the stage acquired by the first position measurement system, the relative position information acquired by the second position measurement system, and a mark detection result detected with the mark detection system, and it does not appear to be obvious why one of ordinary skill in the art would modify the combination of Ichinose and Yamaguchi et al. such that the first position measurement system that acquires position information of the stage with respect to the base member; a second position measurement system that acquires relative position information between the base member and the mark detection system, see pages 10-12 of the remarks.
Accordingly, the prior art fails to teach or fairly suggest a measurement device that measures position information of marks formed on a substrate requiring “a first position measurement system that acquires position information of the stage with respect to the base member; a second position measurement system that acquires relative position information 

Claims 3-29 are allowable by virtue of their dependency on claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882